Case 1:21-cv-00033 Document 1-2 Filed on 03/05/21 in TXSD Page 1 of 18




                       EXHIBIT B
Case 1:21-cv-00033 Document 1-2 Filed on 03/05/21 in TXSD Page 2 of 18
Case 1:21-cv-00033 Document 1-2 Filed on 03/05/21 in TXSD Page 3 of 18
Case 1:21-cv-00033 Document 1-2 Filed on 03/05/21 in TXSD Page 4 of 18
Case 1:21-cv-00033 Document 1-2 Filed on 03/05/21 in TXSD Page 5 of 18
         Case 1:21-cv-00033 Document 1-2 Filed on 03/05/21 in TXSD Page 6 of 18


                                  CAUSE NO.: 2020-DCL-05830

SANTIAGO ESEQUIEL CASTILLO                    §   IN THE 445TH JUDICIAL DISTRICT
                                              §
                                              §
VS.                                           §   COURT OF
                                              §
                                              §
AARON'S, L.L.C. AND JAMES M. DAY, JR. §           CAMERON COUNTY, TEXAS


                    PLAINTIFF'S FIRST AMENDED ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES SANTIAGO ESEQUIEL CASTILLO, hereinafter referred to as Plaintiff,

and files this, his First Amended Original Petition against AARON'S, L.L.C. and JAMES M.

DAY, JR. hereinafter referred to as Defendants, and for cause of action will show the Court the

following:

                    DISCOVERY CONTROL PLAN - BY RULE (LEVEL 3)

       1. Plaintiff intends to conduct discovery under Level 3 as provided by Rule 190 of the

Texas Rules of Civil Procedure.

                                      CLAIM FOR RELIEF

       2. Plaintiff is seeking monetary relief from Defendants in an amount that is more

$200,000.00, but less than $1,000,000.00.

                                            PARTIES

       3. Plaintiff Santiago Esequiel Castillo is an individual who resides in Los Fresnos,
Cameron County, Texas.

       4. Defendant Aaron's, L.L.C. (Aaron's) is a corporation from Georgia that does business

as a furniture store in Brownsville, Texas. Defendant Aaron's, L.L.C. has been served with

process and filed an answer in this case.

      5. James M. Day, Jr. (Day) is an individual who lives in Texas. He may be served with

process at his place of residence, 511 W. French Place, San Antonio, Texas 78212-3653.
         Case 1:21-cv-00033 Document 1-2 Filed on 03/05/21 in TXSD Page 7 of 18




                                  VENUE AND JURISDICTION

        6. The incident described hereinbelow or events giving rise to Plaintiffs claim against

Defendants arose in Brownsville, Cameron County, Texas. Venue for this cause of action

therefore lies in Cameron County, Texas.

       7. The amount of damages that Plaintiff is seeking from Defendants is within the

jurisdictional limits of the Court. This Court therefore has jurisdiction of this cause of action.

                                              FACTS

        8. On May 4, 2020, at approximately 10:30 a.m.. Plaintiff was shopping at Defendants'

Aaron's Furniture Store located in Brownsville, Cameron County, Texas. As Plaintiff walking

in the store, he tripped, fell to the floor, and suffered injuries and damages. An electrical plug

receptacle existed in the floor. The top of the receptacle lacked a cover, creating a hole in the

floor or an uneven walking surface where the receptacle was positioned in the floor. The hole

in the floor caused Plaintiff trip, fall, and suffer injuries and damages. After Plaintiff tripped

and fell, he reported the incident to the store manager. The manager told Plaintiff "the outlet

is not up to code". Day leased the store premises to Aaron's without a cover existing on the

receptacle and/or the receptacle not complying with the applicable building codes. The

receptacle that was positioned in the floor without a cover was a dangerous condition that

existed on the store premises. The dangerous condition existed on the store premises for

months and/or years before it caused Plaintiff to trip and fall. Aaron's employees were in

constant close proximity to the dangerous condition during the lengthy period of time that it

existed on the store premises. Aaron's employees knew the dangerous condition existed on the

store premises before and at the time that it caused Plaintiff to trip and fall.




                                                 2
         Case 1:21-cv-00033 Document 1-2 Filed on 03/05/21 in TXSD Page 8 of 18


                             CAUSE OF ACTION BASED ON
                    PREMISES LIABILITY LAW AND PROXIMATE CAUSE

       9. At all time that is material to the incident described hereinabove and this case.

Defendants were negligent under premises liability law in that: A. Plaintiff was a business

invitee, B. Defendants owned, possessed, and/or controlled the premises where the incident

described hereinabove occurred, C. A condition on the premises, the top of the receptacle in

the floor that lacked a cover, the hole in the floor created by the uncovered receptacle, and/or

the uneven walking surface of the floor, as described in the preceding paragraph, posed an

unreasonable risk of harm, D. Defendants knew or reasonably should have known of the

danger posed by the condition, and E. Defendants breached their duties of ordinary care by

failing to adequately warn Plaintiff of the condition and failing to make the condition

reasonably safe. This negligence by Defendants was the sole proximate cause or a proximate

cause of the incident described hereinabove and of the injuries and damages suffered by

Plaintiff, as set out hereinbelow.

                                           DAMAGES

       10. As a proximate cause of the negligence of Defendants in causing the incident

described hereinabove. Plaintiff suffered injuries, suffered physical pain and mental anguish

in the past, will suffer physical pain and mental anguish in the future, suffered physical

impairment in the past, will suffer physical impairment in the future, suffered physical

disfigurement in the past, will suffer physical disfigurement in the future, lost wages in the

past, will suffer a loss of earning capacity in the future, incurred medical expenses in the past,

and will incur medical expenses in the future. Plaintiff is seeking monetary relief from

Defendants in an amount that is more $200,000.00, but less than $1,000,000.00, as compensation

for his damages.




                                                3
         Case 1:21-cv-00033 Document 1-2 Filed on 03/05/21 in TXSD Page 9 of 18



                                      VICARIOUS LIABILITY

        11. At all time that is material to the incident described hereinabove and this case,
Defendant's employees and/or agents acted within the course, scope, and authority of their

employment and/or agency relationship with Defendants. Defendant should therefore be held

vicariously liable to Plaintiff for all of Plaintiffs damages alleged herein.

                                1QINT AND SEVERAL LIABILITY

       12. Plaintiff requests that Defendants be held jointly and severally liable to Plaintiff for
all of Plaintiffs damages alleged herein.

                      PREIUDGMENT AND POSTIUDGMENT INTEREST

       13. Plaintiff further sues Defendants herein for prejudgment interest at the maximum

rate allowed by law on those damages where such interest may be assessed and for

postjudgment interest at the maximum rate allowed by law on all of Plaintiffs damages from

the date of judgment until the judgment is paid in full.

                              REQUEST FOR TURY AND TURY FEE

       14. Plaintiff requests that the above-styled and numbered cause be tried to a jury and

represents to the Court that the proper jury fee has been paid to the Clerk of this Court with

the filing of Plaintiffs Original Petition.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon final hearing, he

have judgment against Defendants for all of his damages hereinabove alleged, for prejudgment

and postjudgment interest, and for any and all other relief, both general and special, in law

and in equity, and for all costs of Court in his behalf expended.




                                                4
         Case 1:21-cv-00033 Document 1-2 Filed on 03/05/21 in TXSD Page 10 of 18




                                                  Respectfully Submitted,
                                                  THE CISNEROS LAW FIRM, L.L.P.
                                                  312 Lindberg
                                                  McAllen, Texas 78501
                                                  Telephone No. (956) 682-1883
                                                  Fax No. (956) 682-0132
                                                  Email: email@cisneroslawfirm.com




                                                  ARTURO CISNEROS
                                                  State Bar No. 00789224
                                                  Attorneys for Plaintiff




                                 CERTIFICATE OF SERVICE


        I, Michael J. Cisneros, hereby certify on this 20th of January, 2021, Plaintiffs First

Amended Original Petition was served on counsel for Defendant Aaron, L.L.C. via electronic

mail.




                                              5
        Case 1:21-cv-00033 Document 1-2 Filed on 03/05/21 in TXSD Page 11 of 18


                                  CAUSE NO.: 2020-DCL-05830

SANTIAGO ESEQUIEL CASTILLO                    §   IN THE 445TH JUDICIAL DISTRICT
                                              §
                                              §
VS.                                           §   COURT OF
                                              §
                                              §
AARON'S, L.L.C. AND JAMES M. DAY, JR. §           CAMERON COUNTY, TEXAS


                    PLAINTIFF'S FIRST AMENDED ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES SANTIAGO ESEQUIEL CASTILLO, hereinafter referred to as Plaintiff,

and files this, his First Amended Original Petition against AARON'S, L.L.C. and JAMES M.

DAY, JR. hereinafter referred to as Defendants, and for cause of action will show the Court the

following:

                    DISCOVERY CONTROL PLAN - BY RULE (LEVEL 3)

       1. Plaintiff intends to conduct discovery under Level 3 as provided by Rule 190 of the

Texas Rules of Civil Procedure.

                                      CLAIM FOR RELIEF

       2. Plaintiff is seeking monetary relief from Defendants in an amount that is more

$200,000.00, but less than $1,000,000.00.

                                            PARTIES

       3. Plaintiff Santiago Esequiel Castillo is an individual who resides in Los Fresnos,
Cameron County, Texas.

       4. Defendant Aaron's, L.L.C. (Aaron's) is a corporation from Georgia that does business

as a furniture store in Brownsville, Texas. Defendant Aaron's, L.L.C. has been served with

process and filed an answer in this case.

      5. James M. Day, Jr. (Day) is an individual who lives in Texas. He may be served with

process at his place of residence, 511 W. French Place, San Antonio, Texas 78212-3653.
         Case 1:21-cv-00033 Document 1-2 Filed on 03/05/21 in TXSD Page 12 of 18




                                  VENUE AND JURISDICTION

        6. The incident described hereinbelow or events giving rise to Plaintiffs claim against

Defendants arose in Brownsville, Cameron County, Texas. Venue for this cause of action

therefore lies in Cameron County, Texas.

       7. The amount of damages that Plaintiff is seeking from Defendants is within the

jurisdictional limits of the Court. This Court therefore has jurisdiction of this cause of action.

                                              FACTS

        8. On May 4, 2020, at approximately 10:30 a.m.. Plaintiff was shopping at Defendants'

Aaron's Furniture Store located in Brownsville, Cameron County, Texas. As Plaintiff walking

in the store, he tripped, fell to the floor, and suffered injuries and damages. An electrical plug

receptacle existed in the floor. The top of the receptacle lacked a cover, creating a hole in the

floor or an uneven walking surface where the receptacle was positioned in the floor. The hole

in the floor caused Plaintiff trip, fall, and suffer injuries and damages. After Plaintiff tripped

and fell, he reported the incident to the store manager. The manager told Plaintiff "the outlet

is not up to code". Day leased the store premises to Aaron's without a cover existing on the

receptacle and/or the receptacle not complying with the applicable building codes. The

receptacle that was positioned in the floor without a cover was a dangerous condition that

existed on the store premises. The dangerous condition existed on the store premises for

months and/or years before it caused Plaintiff to trip and fall. Aaron's employees were in

constant close proximity to the dangerous condition during the lengthy period of time that it

existed on the store premises. Aaron's employees knew the dangerous condition existed on the

store premises before and at the time that it caused Plaintiff to trip and fall.




                                                 2
         Case 1:21-cv-00033 Document 1-2 Filed on 03/05/21 in TXSD Page 13 of 18


                             CAUSE OF ACTION BASED ON
                    PREMISES LIABILITY LAW AND PROXIMATE CAUSE

       9. At all time that is material to the incident described hereinabove and this case.

Defendants were negligent under premises liability law in that: A. Plaintiff was a business

invitee, B. Defendants owned, possessed, and/or controlled the premises where the incident

described hereinabove occurred, C. A condition on the premises, the top of the receptacle in

the floor that lacked a cover, the hole in the floor created by the uncovered receptacle, and/or

the uneven walking surface of the floor, as described in the preceding paragraph, posed an

unreasonable risk of harm, D. Defendants knew or reasonably should have known of the

danger posed by the condition, and E. Defendants breached their duties of ordinary care by

failing to adequately warn Plaintiff of the condition and failing to make the condition

reasonably safe. This negligence by Defendants was the sole proximate cause or a proximate

cause of the incident described hereinabove and of the injuries and damages suffered by

Plaintiff, as set out hereinbelow.

                                           DAMAGES

       10. As a proximate cause of the negligence of Defendants in causing the incident

described hereinabove. Plaintiff suffered injuries, suffered physical pain and mental anguish

in the past, will suffer physical pain and mental anguish in the future, suffered physical

impairment in the past, will suffer physical impairment in the future, suffered physical

disfigurement in the past, will suffer physical disfigurement in the future, lost wages in the

past, will suffer a loss of earning capacity in the future, incurred medical expenses in the past,

and will incur medical expenses in the future. Plaintiff is seeking monetary relief from

Defendants in an amount that is more $200,000.00, but less than $1,000,000.00, as compensation

for his damages.




                                                3
         Case 1:21-cv-00033 Document 1-2 Filed on 03/05/21 in TXSD Page 14 of 18



                                      VICARIOUS LIABILITY

        11. At all time that is material to the incident described hereinabove and this case,
Defendant's employees and/or agents acted within the course, scope, and authority of their

employment and/or agency relationship with Defendants. Defendant should therefore be held

vicariously liable to Plaintiff for all of Plaintiffs damages alleged herein.

                                1QINT AND SEVERAL LIABILITY

       12. Plaintiff requests that Defendants be held jointly and severally liable to Plaintiff for
all of Plaintiffs damages alleged herein.

                      PREIUDGMENT AND POSTIUDGMENT INTEREST

       13. Plaintiff further sues Defendants herein for prejudgment interest at the maximum

rate allowed by law on those damages where such interest may be assessed and for

postjudgment interest at the maximum rate allowed by law on all of Plaintiffs damages from

the date of judgment until the judgment is paid in full.

                              REQUEST FOR TURY AND TURY FEE

       14. Plaintiff requests that the above-styled and numbered cause be tried to a jury and

represents to the Court that the proper jury fee has been paid to the Clerk of this Court with

the filing of Plaintiffs Original Petition.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon final hearing, he

have judgment against Defendants for all of his damages hereinabove alleged, for prejudgment

and postjudgment interest, and for any and all other relief, both general and special, in law

and in equity, and for all costs of Court in his behalf expended.




                                                4
         Case 1:21-cv-00033 Document 1-2 Filed on 03/05/21 in TXSD Page 15 of 18




                                                  Respectfully Submitted,
                                                  THE CISNEROS LAW FIRM, L.L.P.
                                                  312 Lindberg
                                                  McAllen, Texas 78501
                                                  Telephone No. (956) 682-1883
                                                  Fax No. (956) 682-0132
                                                  Email: email@cisneroslawfirm.com




                                                  ARTURO CISNEROS
                                                  State Bar No. 00789224
                                                  Attorneys for Plaintiff




                                 CERTIFICATE OF SERVICE


        I, Michael J. Cisneros, hereby certify on this 20th of January, 2021, Plaintiffs First

Amended Original Petition was served on counsel for Defendant Aaron, L.L.C. via electronic

mail.




                                              5
      Case 1:21-cv-00033 Document 1-2 Filed on 03/05/21 in TXSD FILED
                                                                  Page   16 of 184:42 PM
                                                                      - 12/14/2020
                                                                               2020-DCL-05830 / 48936639
                                                                               LAURA PEREZ-REYES
                                                                               Cameron County District Clerk
                                                                               By Vilma Garcia Deputy Clerk
                                  CAUSE NO. 2020-DCL-05830

SANTIAGO ESEQUIEL CASTILLO                     § IN THE 445TH JUDICIAL DISTRICT
                                               §
                                               §
                                               §
VS.                                            § COURT OF
                                               §
                                               §
                                               §
AARON’S, INC. AND                              §
JAMES M. DAY, JR.                              § CAMERON COUNTY, TEXAS

                    DEFENDANT AARON’S, LLC’S ORIGINAL ANSWER
                        TO PLAINTIFFS’ ORIGINAL PETITION

        NOW COMES Defendant Aaron’s, LLC (incorrectly sued as AARON’S, INC.), and files

this Original Answer to Plaintiff’s Original Petition (“Petition”), and in support thereof, would

respectfully show the Court the following:

                                       I.    General Denial

        1.      Under Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies

each and every allegation made against Defendant in Plaintiff’s Petition.

                                   II. Affirmative Defenses

        2.      Defendant asserts the affirmative defense of contributory negligence. The

negligence of Plaintiff caused or contributed to Plaintiff’s injures so that the claims are barred or,

in the alternative, must be reduced in accordance with the relative degree of Plaintiff’s own

negligence. Defendant requests the trier of fact to determine Plaintiff’s liability and percentage of

responsibility pursuant to Texas Civil Practice & Remedies Code section 33.003.

        3.      Defendant is entitled to all caps and limitations on damages pursuant to the Texas

Civil Practice & Remedies Code.




HOULITIGATION:1726907.1
    Case 1:21-cv-00033 Document 1-2 Filed on 03/05/21 in TXSD Page 17 of 18




        4.      Defendant alleges that Plaintiff’s injuries and/or damages were caused by an

intervening event for which Defendant has no liability.

        5.      Defendant affirmatively pleads that Plaintiff’s injuries were caused by the actions

or inactions of parties not under Defendant’s control.

        6.      Defendant affirmatively pleads the defense set forth in Texas Civil Practice and

Remedies Code Section 18.091, requiring Plaintiff to prove Plaintiff’s loss of earning, loss of

contributions of a pecuniary value, and/or loss of earning capacity in the form of a net loss after

reduction for income tax payments or unpaid tax liability on said loss or earning claim pursuant

to any federal income tax law.

        7.      To the extent that Plaintiff’s medical expenses exceed the amount actually paid on

Plaintiff’s behalf to Plaintiff’s medical providers, Defendant asserts the statutory defense set

forth in Section 41.0105 of the Texas Civil Practice and Remedies Code. Thus, recovery of

Plaintiff’s medical or health care expenses is limited to the amount actually paid or incurred by

or on behalf of Plaintiff.

        8.      Plaintiff’s claims for pre-judgment interest are limited by the dates and amounts

set forth in Section 304.104 of the Texas Finance Code and Section 41.007 of the Texas Civil

Practice & Remedies Code.

                                      III. Jury Demand

        9.      Defendant hereby exercises its rights to demand a trial by jury under Rule 216 of

the Texas Rules of Civil Procedure on all issues triable by a jury.

                                  IV. Request for Disclosure

        10.     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiff is requested

to disclose, within thirty days of service of this request, the information or material described in


                                                 2
HOULITIGATION:1726907.1
    Case 1:21-cv-00033 Document 1-2 Filed on 03/05/21 in TXSD Page 18 of 18




Rule 194.2(a)-(l) and the documents described in Rule 194.4 of the Texas Rules of Civil

Procedure.

                                           V.    Prayer

        FOR THESE REASONS, Defendant Aaron’s, LLC. respectfully prays that the Court

enter a judgment that:

        1.      Dismisses all claims against Defendant Aaron’s, LLC and orders that Plaintiff

       takes nothing by reason of Plaintiff’s allegations.

        2.      Orders that Defendant Aaron’s, LLC recover all costs incurred in defense of

       Plaintiff’s claims, and that Defendant’s judgment against Plaintiff include the following:

             a. Costs of suit; and

             b. Such other and further relief, general and special, at law or in equity, to which

                Defendant Aaron’s, LLC may be justly entitled.

                                                Respectfully submitted,

                                                MEHAFFYWEBER, P.C.

                                                By:/s/ Maryalyce W. Cox
                                                Maryalyce W. Cox
                                                State Bar No. 24009203
                                                500 Dallas, Suite 2800
                                                Houston, Texas 77002
                                                Telephone - (713) 655-1200
                                                Telecopier - (713) 655-0222
                                                maryalycecox@mehaffyweber.com
                                                ATTORNEY FOR DEFENDANT
                                                AARON’S, LLC.

                                     CERTIFICATE OF SERVICE

        This will certify that a copy of the foregoing document was furnished to counsel for
Plaintiff on this the 14th day of December, 2020, pursuant to the Texas Rules of Civil Procedure.

                                                       Maryalyce W. Cox
                                                       Maryalyce W. Cox

                                                   3
HOULITIGATION:1726907.1
